DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on March 16, 2022.
Claims 1-5, 7-8, and the specification have been amended. 
Claim 6 is canceled.
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on March 16, 2022 have been fully considered but are not persuasive. Applicant argues that DEVAUX does not appear to disclose acquiring the area of the target data to be accessed, allocating the target data to be inspected to be adjacent to a boundary of pages, and setting a page immediately before or after the target data to be inspected at the boundary to an access prohibited page because DEVAUX appears to merely disclose that the activation of the overflow signal may occur when data have been read beyond the page. 
The Examiner respectfully disagrees. DEVAUX [0012] teaches reserving a memory area following the page with a size sufficient to contain a complete data unit and transferring the data units sufficient to fill the page and to overflow into the reserve memory area, resulting in the data read beyond the page corresponding to actual data 

Claim Objections
Regarding claim 1, the claim is objected to because the claim is poorly worded. The claim recites the limitation “violation access,” where the intended meaning of “violation access” is ambiguous. For purposes of examination, the Examiner construes “violation access” to mean “access violation.”
Regarding claim 2, the claim recites similar limitation as corresponding claim 1 and is objected to for similar reasons as claim 1 using similar rationale.
Regarding claim 3, the claim recites similar limitation as corresponding claim 1 and is objected to for similar reasons as claim 1 using similar rationale.
Regarding claim 5, the claim recites similar limitation as corresponding claim 1 and is objected to for similar reasons as claim 1 using similar rationale.
Regarding claim 7, the claim recites similar limitation as corresponding claim 1 and is objected to for similar reasons as claim 1 using similar rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over GSCHWIND (Pub No.: US 2016/0188496 A1), hereafter GSCHWIND, in view of DEVAUX (Pub. No.: US 2019/0050223 A1), hereafter DEVAUX.
Regarding claim 1, GSCHWIND teaches:
An inspection system comprising: a memory; and a processor coupled to the memory (see GSCHWIND FIG. 2);
configured to: generate, upon compilation, first information related to allocation of an area of target data to be accessed (GSCHWIND [0048] & FIG. 1 teach an example of code in order to avoid access violations when using SIMD to access data that span across memory boundaries, where [0038] teaches C is a compiled language that is run through a C compiler),
correlate the first information with a target program to be inspected based on whether or not access to the target data to be accessed when the target program to be inspected is executed is access to target data to be inspected with a possibility of violation access to an area other than a memory area of the data (GSCHWIND [0048] teaches code used in order to avoid access violations that would continuously check the distance from the current memory address to the end of the page, and if the distance check determines that the current memory address is less than 16 bytes in distance from the end of a page boundary, the application knows it cannot safely perform a vector load without crossing the page boundary, and the 
GSCHWIND does not appear to explicitly teach perform allocation to prohibit the violation access for the target data to be inspected based on the first information generated by the generation unit in the allocation of the area of the target data to be accessed when execution of the target program to be inspected is started, a processing to perform the allocation to prohibit the violation access includes acquiring the area of the target data to be accessed, allocating the target data to be inspected to be adjacent to a boundary of pages, and setting a page immediately before or after the target data to be inspected at the boundary to an access prohibited page. 
However, GSCHWIND in view of DEVAUX teaches perform allocation to prohibit the violation access for the target data to be inspected based on the first information generated by the generation unit in the allocation of the area of the target data to be accessed when execution of the target program to be inspected is started (DEVAUX [0012] teaches activation of the overflow signal may occur when data have been read beyond the page, reserving a memory area following the page with a size sufficient to contain a complete data unit, where GSCHWIND [0048] teaches the code used in order to avoid access violations),
a processing to perform the allocation to prohibit the violation access includes acquiring the area of the target data to be accessed, allocating the target data to be inspected to be adjacent to a boundary of pages, and setting a page immediately before or after the target data to be inspected at the boundary to an access prohibited page (see DEVAUX [0012] as taught above for reserving a memory area following the page with a size sufficient to contain a complete data unit and transferring the data units sufficient to fill the page and to overflow into the reserve memory area, resulting in the data read beyond the page corresponding to actual data of a data unit).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of GSCHWIND and DEVAUX before them, to include DEVAUX’s reserving a memory area following the page in GSCHWIND’s code used in order to avoid access violations. One would have been motivated to make such a combination in order to allow data units to be transferred beyond the page, overcoming the difficulties in achieving effective coordination between production and consumption as taught by DEVAUX ([0004] & [0012]).
Regarding claim 2, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale.
Regarding claim 3, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. GSCHWIND also teaches A non-transitory computer-readable recording medium having stored therein a program causing a computer to execute processing (see GSCHWIND [0081]).
Regarding claim 4, GSCHWIND in view of DEVAUX teaches the elements of claim 3 as outlined above. GSCHWIND in view of DEVAUX also teaches wherein the first information includes a size of an area as a combination of an area of a pointer which is used for accessing the target data to be inspected and an area of data other than the target data to be inspected, the number of pieces of target data to be inspected, and a size of each target data to be inspected (GSCHWIND [0039] teaches null-terminated strings are typically accessed using pointers to the first character in the string; [0040] also teaches a pointer directs the application to a start location of the string, where accessing the string requires an incremental, sequential step through each character of the string/array until a terminator character is reached, thereby indicating the termination (or end) of the string, and from this process the length (size) of the string is determined). 
Regarding claim 7, GSCHWIND in view of DEVAUX teaches the elements of claim 3 as outlined above. GSCHWIND in view of DEVAUX also teaches:
determining whether or not inspection validity is designated in accordance with an option when the target program to be inspected is executed; and when the inspection validity is designated, the computer is caused to execute the processing of performing the allocation to prohibit the violation access (DEVAUX [0012] teaches the page does not contain an integer number of data units, resulting in the activation of the overflow signal (i.e. inspection validity) may occur when data have been read beyond the page 
The same motivation that was utilized for combining GSCHWIND and DEVAUX as set forth in claim 1 is equally applicable to claim 7.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over GSCHWIND in view of DEVAUX as applied to claim 3 above, and further in view of STALL (Pub. No.: US 2018/0018206 A1), hereafter STALL.
Regarding claim 5, GSCHWIND in view of DEVAUX teaches the elements of claim 3 as outlined above. GSCHWIND in view of DEVAUX also teaches:
wherein the computer is further caused to execute processing of generating, upon compilation of the target program to be inspected, a code for executing, […] based on the first information (see GSCHWIND [0038] as taught above in reference to claim 1, where C is a compiled language that is run through a C compiler, and [0048] teaches the code avoiding access violations when accessing data that span across memory boundaries),
processing of performing the allocation to prohibit the violation access when execution of the target program to be inspected is started (see DEVAUX [0012] as taught above in reference to claim 1).
The same motivation that was utilized for combining GSCHWIND and DEVAUX as set forth in claim 1 is equally applicable to claim 5. 
GSCHWIND in view of DEVAUX does not appear to explicitly teach generating […] a code for executing, by a runtime library, and embedding the code in an object code.
However, STALL teaches the limitation (STALL [0054] teaches a runtime library is installed on the device, which may be accessible to all threads or may be provided for a specific collection of threads and/or objects, where the object workflow may be embedded within one or more objects 102 that are managed by the object workflow).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of GSCHWIND, DEVAUX, and STALL before them, to modify GSCHWIND and DEVAUX’s code used in order to avoid access violations reserving a memory area to be embedded as taught by STALL. Using the known technique of embedding object workflow within objects to provide the predictable result of the additional code reserving a memory area to be embedded in GSCHWIND and DEVAUX would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that GSCHWIND in view of DEVAUX was ready for improvement to incorporate the embedding object workflow within objects as taught by STALL.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over GSCHWIND in view of DEVAUX as applied to claim 3 above, and further in view of MAEDA (Pub. No.: US 2008/0152223 A1), hereafter MAEDA.
Regarding claim 8, GSCHWIND in view of DEVAUX teaches the elements of claim 3 as outlined above. GSCHWIND in view of DEVAUX does not appear to explicitly teach:
canceling the access prohibition and releasing the acquired area when the execution of the target program to be inspected is ended. 
However, GSCHWIND in view of DEVAUX and MAEDA teaches the limitation (DEVAUX [0012] teaches reserving a memory area following the page with a size sufficient to contain a complete data unit, where MAEDA [0079] teaches if a completion instruction to exit a program is sent, the reserved areas are released and the processing ends).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of GSCHWIND, DEVAUX, and MAEDA before them, to include MAEDA’s releasing of reserved areas when a program is completed in GSCHWIND and DEVAUX’s code used in order to avoid access violations. One would have been motivated to make such a combination in order to avoid running out of memory caused by reserved areas that are no longer required to be reserved.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138